Citation Nr: 1013244	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
prior to June 13, 2005 for pulmonary asbestosis and 
bilateral pleural plaques, and to evaluations in excess of 
30 percent prior to October 19, 2009 and in excess of 60 
percent from October 19, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1958 to April 
1962.

This matter originally came the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  In July 2009, the Board 
returned the case for additional development and the case 
was subsequently returned for further appellate review.


FINDINGS OF FACT

1.  Prior to June 13, 2005, the Veteran's pulmonary 
asbestosis did not manifest Forced Vital Capacity (FVC) of 
65- to 74-percent predicted, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 56- to 65-percent predicted. 

2.  Prior to October 19, 2009, the Veteran's pulmonary 
asbestosis did not manifest FVC of 50- to 64-percent 
predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation

3.  From October 19, 2009, the Veteran's pulmonary 
asbestosis is not shown to manifest FVC less than 50-percent 
predicted; DLCO (SB) less than 40-percent predicted; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent prior to June 13, 2005 for pulmonary asbestosis and 
bilateral pleural plaques, and to evaluations in excess of 
30 percent prior to October 19, 2009 and in excess of 60 
percent from October 19, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6833 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2004 and October 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 
1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See also Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 
129 S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that the evaluations 
assigned for his pulmonary asbestosis do not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings," whether it is an initial rating case or 
not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By way of background, service connection was established for 
pulmonary asbestosis in a March 2005 rating decision, 
effective November 2, 2004.  A January 2010 rating decision 
awarded the Veteran a 30 percent disability rating, 
effective June 13, 2005 to October 19, 2009 and a 60 percent 
disability rating, effective October 19, 2009, forward.

Asbestosis is rated under the General Rating Formula for 
Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic 
Code 6833.  Under this formula, the maximum 100 percent 
rating is assigned for Forced Vital Capacity (FVC) measured 
at less than 50 percent of that predicted; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) measured at less than 40 percent 
predicted; or maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or cor pulmonale or pulmonary hypertension; or 
requires outpatient oxygen therapy.

A 60 percent rating is assigned for FVC measured at 50-64 
percent predicted; or DLCO (SB) measured at 40-55 percent 
predicted; or maximum exercise capacity at 15- 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  38 
C.F.R. § 4.97, Diagnostic Code 6833.

A 30 percent rating is assigned for FVC measured at 65-74 
percent predicted; or DLCO (SB) measured at 56-65 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.

A 10 percent rating is assigned for FVC measured at 75-80 
percent predicted; or DLCO (SB) measured at 66-80 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.

A VA examination from December 2004 indicated results from a 
pulmonary function test and found the Veteran's FVC was 81.5 
percent and his DLCO-SB was 71.9 percent.  A mild 
restriction defect without a bronchodilator response was 
noted.  A computed tomography (CT) scan of the chest 
indicated the presence of bilateral calcified and non-
calcified pleural plaques and no evidence of fibrosis.  The 
Veteran reported that he had been a non-smoker for the past 
35 years.

Based on the results of this examination, the RO awarded the 
Veteran a disability rating of 10 percent from November 2, 
2004 to June 13, 2005.  The Board finds that the Veteran's 
symptomatology more closely approximates the criteria for a 
10 percent disability evaluation for pulmonary asbestosis 
during this period when compared to the schedular criteria 
set forth above.

On June 13, 2005, the Veteran underwent another pulmonary 
function test from the Cathedral Health System.  There, the 
Veteran's results revealed an FVC of 73 percent and a DLCO-
SB of 87 percent. 

In July 2005, the Veteran was afforded another VA 
examination.  A pulmonary function test conducted during 
that examination indicated a FVC of 66.

A medical statement from Dr. "V.D." from August 2006 
indicated that a pulmonary function test showed an FVC of 69 
percent and a DLCO-SB of 81 percent.  Another medical 
statement from Dr. V.D. in May 2008 revealed pulmonary 
function test results of 67 percent FVC.

Based on the above, the RO awarded the Veteran a disability 
rating of 30 percent from June 13, 2005 to October 19, 2009.  
The Board finds that the Veteran's symptomatology more 
closely approximates the criteria for a 30 percent 
disability evaluation for pulmonary asbestosis during this 
period.

The Veteran underwent another VA examination in October 
2009.  There, a pulmonary function test revealed an FVC of 
56.8 percent and a DLCO-SB of 72 percent.  Based on these 
results, the RO awarded the Veteran a disability rating of 
60 percent from October 19, 2009, forward.  His 
symptomatology during this period more closely approximates 
the criteria for a 60 percent disability evaluation for 
pulmonary asbestosis.

The Board now turns to whether the Veteran is entitled to a 
disability evaluation higher than 60 percent for any period 
on appeal.  The objective medical evidence of record never 
indicated that the Veteran's FVC ever measured at less than 
50 percent of that predicted, or DLCO-SB measured at less 
than 40 percent predicted, or maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or cor pulmonale or pulmonary 
hypertension, or requires outpatient oxygen therapy.

Based on the evidence of record, which shows pulmonary 
functioning of FVC at 81.5 percent and his DLCO-SB at 71.9 
percent, the Veteran is appropriately rated at 10 percent 
disabling for his pulmonary asbestosis for the period from 
November 2, 2004 (date of claim) to June 13, 2005.

For the period from June 13, 2005 to October 19, 2009, which 
indicated a FVC of 66 percent, at worst, the Veteran is 
appropriately rated at 30 percent disabling for his 
pulmonary asbestosis.

From October 19, 2009, forward, the Veteran's pulmonary 
functioning indicated an FVC of 56.8 percent, and he is 
appropriately rated at 60 percent disabling for his 
pulmonary asbestosis.

The preponderance of the evidence of record is against a 
grant of an increased rating for pulmonary asbestosis during 
any of the separate rating periods, and his claims must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Extraschedular

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability 
level and symptomatology.  If this is the case, the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral for extraschedular consideration 
is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's pulmonary asbestosis 
symptomatology is clearly accounted for in Diagnostic Code 
6833.  As such, the Board finds that the Diagnostic Code for 
the Veteran's service-connected disability adequately 
describes the current disability levels and symptomatology 
and does not present an exceptional disability picture, a 
referral for an extraschedular rating is not warranted.    


ORDER

An initial evaluation in excess of 10 percent prior to June 
13, 2005 for pulmonary asbestosis and bilateral pleural 
plaques, and to an evaluations in excess of 30 percent prior 
to October 19, 2009 and in excess of 60 percent from October 
19, 2009, are denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


